Exhibit 10.36

Form of

Registration Rights Agreement

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of                                     , 2008, by and among OurPet’s Company,
a Colorado corporation (the “Company”),                                        
     ,                                                  , and
                                             , and any other entities and
individuals who, at any time, acquire securities of the Company and executes a
counterpart of this Agreement or otherwise agrees to be bound by this Agreement
in accordance with Sections 9.8 or 9.12 hereof (each, a “Holder” and,
collectively, the “Holders”).

WHEREAS, the Holders have loaned funds to the Company to cover certain expenses
related to litigation and product development (the “Loan”) pursuant to a
contribution agreement of even date herewith (the “Contribution Agreement”);

WHEREAS, the Company is issuing warrants to purchase shares of its common stock
as additional consideration for the Loan; and

WHEREAS, the parties desire to make provision for the grant of certain
registration rights to the Holders;

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms will have
the meanings listed below:

(a) “Commission” means the United States Securities and Exchange Commission and
includes any governmental body or agency succeeding to the functions thereof.

(b) “Company Stock” means the Company’s common stock, no par value.

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
related rules and regulations promulgated thereunder.

(d) “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, a limited liability company, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

(e) “Registrable Shares” means at any time: (i) the Company Stock then
outstanding and held by any Holder (including any Company Stock issuable upon
exercise of any Warrants (as defined in the Contribution Agreement) to purchase
Company Stock held by any Holder and issued in connection with the Loan
(“Warrant Shares”)); (ii) any Company Stock then issued or issuable directly or
indirectly upon the conversion or exercise of other securities issued as a
dividend or other distribution with respect or in replacement of any Company
Stock



--------------------------------------------------------------------------------

referred to in clause (i) of this paragraph; (iii) any equity securities into
which any Company Stock have been converted or exchanged; provided, however,
that Registrable Shares will not include any other shares of Company Stock that
may be issued after the date of this Agreement other than the Warrant Shares, or
any other shares of Company Stock that have previously been registered pursuant
to the Securities Act or that have been sold to the public pursuant to Rule 144
promulgated by the Commission under the Securities Act (“Rule 144”). For
purposes of this Agreement, a Person will be deemed to be a holder of
Registrable Shares whenever that Person has the then-existing right to acquire
Registrable Shares, whether or not the acquisition actually has been affected.

(f) “Securities Act” means the Securities Act of 1933, as amended, and related
rules and regulations promulgated thereunder.

2. Registration Rights.

2.1 Right to Piggyback. For a period of five (5) years from the date of this
Agreement, whenever the Company proposes to register any of its equity
securities (including any proposed registration of the Company’s securities for
sale by any third party) under the Securities Act (other than registration
pursuant to a Form S-8 or S-4 or any successor form) and the registration form
to be used may be used for the registration of any Registrable Shares (each, a
“Piggyback Registration”), the Company will give prompt written notice (which
will be given not less than 30 days prior to the effective date of the Piggyback
Registration) to each Holder holding Registrable Shares of its intention to
affect the registration and will include in the registration (and in all related
registrations or qualifications under blue sky laws or in compliance with other
registration requirements and in any related underwriting) all Registrable
Shares with respect to which the Company has received written requests for
inclusion therein, on a pro rata basis among such Holders in proportion to their
respective percentage of Company Stock held (in accordance with the priorities
set forth in Sections 2.2 and 2.3 below); provided the Company has received a
written request for inclusion within 15 days after the delivery of the Company
‘s notice.

2.2 Priority on Piggyback Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing (with a copy to the Holders and their
counsel) that, in their opinion, the number of securities requested to be
included in the registration exceeds the number which can be sold in the
offering without adversely affecting the marketability of the offering, then the
Company will include in such registration: first, the Company Stock that the
Company proposes to sell; second, the Registrable Shares that the Holders have
requested to be included in such registration (on a pari passu basis and ratably
among such Holders in proportion to their respective percentage of Company Stock
held); and third, the Company Stock held by all other Persons participating in
the offering.

2.3 Priority on Piggyback Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities (other than the Holders) and the managing underwriters advise the
Company in writing (with a copy to the Holders and their counsel) that, in their
opinion, the number of securities requested to be included in the registration
exceeds the number which can be sold in the offering

 

2



--------------------------------------------------------------------------------

without adversely affecting the marketability of the offering, then the Company
will include in the registration: first, the Registrable Shares held by all
Persons participating in the offering other than the Holders; and second, the
Registrable Shares requested to be included in such registration by the Holders
(on a pari passu basis and ratably among such Holders in proportion to their
respective percentage of Company Stock held).

2.4 Selection of Underwriters for Piggyback Registration. In connection with any
Piggyback Registration, the Persons having the first priority on the
registration will have the right to select the managing underwriters to
administer any offering of the Company’s securities in which the Company does
not participate, subject to the Company’s approval (which will not be
unreasonably withheld or delayed), and the Company will have that right in any
offering in which it participates.

3. The Company’s Holdback Agreements. The Company agrees: (i) not to affect any
public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven days prior to and the 120 day period beginning on the effective date of
any underwritten registration filed under the Securities Act (except as part of
any such registration or pursuant to registrations on Form S-8 or any successor
form); and (ii) to use all reasonable efforts to cause each holder of at least
5% (on a fully diluted basis) of its equity securities, or any securities
convertible into or exchangeable or exercisable for its equity securities, to
agree not to affect any public sale or distribution of any of their securities
during that period (except as part of the underwritten registration, if
otherwise permitted), unless the underwriters managing the registered public
offering otherwise agree in writing.

4. Registration Procedures. The Company will use its best efforts to affect the
registration and sale of the Registrable Shares in accordance with the intended
method of disposition and, pursuant to the request, the Company will as
expeditiously as possible:

(a) prepare and file with the Commission a registration statement, and all
amendments and supplements thereto and related prospectuses as may be necessary
to comply with applicable securities laws, with respect to the Registrable
Shares and use its best efforts to cause the registration statement to become
effective; provided that before filing a registration statement or prospectus,
or any amendments or supplements, the Company will, at least ten business days
prior to filing, furnish copies of all of the documents proposed to be filed to
counsel selected by the holders of a majority of the Registrable Shares, which
documents will be subject to the review and comment of that counsel;

(b) notify each holder of Registrable Shares of the effectiveness of each
registration statement filed hereunder and prepare and file with the Commission
any amendments and supplements to the registration statement and the
prospectus(es) used in connection with the registration statement that may be
necessary to keep the registration statement effective for a period of either
(i) not less than three months or, if the registration statement relates to an
underwritten offering, any longer period as in the opinion of counsel for the
underwriters a prospectus is required by law to be delivered in connection with
sales of Registrable Shares by an underwriter or dealer or (ii) such shorter
period as will terminate when all of the securities

 

3



--------------------------------------------------------------------------------

covered by the registration statement have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in the registration statement (but in any event not before the expiration of any
longer period required under the Securities Act), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the registration statement until all of the securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers listed in the registration statement;

(c) furnish to the selling Holders as many copies of the registration statement,
each amendment and supplement, the prospectus(es) included in the registration
statement (including each preliminary prospectus) and any other documents that
the selling Holders may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by the Holders;

(d) make every reasonable effort to obtain the prompt withdrawal of any order
suspending the registration in the event that the registration statement ceases
to be effective for any reason at any time (other than because of the sale of
all of the securities registered by the registration statement);

(e) use its best efforts to register or qualify the Registrable Shares under the
securities or blue sky laws of any jurisdictions that any selling Holder or any
underwriter reasonably requests and do any and all other acts and things that
may be reasonably necessary or advisable to enable the selling Holders or any
underwriter to consummate the disposition in these jurisdictions of the
Registrable Shares; provided that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(e), (ii) subject itself
to taxation in any jurisdiction or (iii) consent to general service of process
in any jurisdiction;

(f) promptly notify the selling Holders (i) at any time when a prospectus
relating to the Registrable Shares is required to be delivered under the
Securities Act, (ii) of any request by the Commission or any other federal or
state governmental authority of any order suspending the effectiveness of the
registration statement or the initiation of any proceedings for that purpose,
(iii) of any request by the Commission or any federal or state governmental
authority for amendments or supplements to the registration statement or
prospectus or for additional information, and (iv) of the happening of any event
as a result of which the prospectus included in the registration statement
contains an untrue statement of material fact or omits any fact necessary to
make the statement in the prospectus not misleading, and, at the request of the
selling Holders or their counsel, the Company will prepare a supplement or
amendment to the prospectus or registration statement so that, as thereafter
delivered to the purchasers of the Registrable Shares, the prospectus or
registration statement will not contain any untrue statements of material fact
or omit to state any fact necessary to make the statements in the prospectus not
misleading;

(g) cause all Registrable Shares included in the registration to be listed or
quoted on each securities exchange or quotation system on which similar
securities issued by the Company are then listed or quoted;

 

4



--------------------------------------------------------------------------------

(h) provide a transfer agent and registrar for all Registrable Shares included
in the registration not later than the effective date of the registration
statement;

(i) cooperate with the selling Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be sold and not
bearing any restrictive legends, and to enable the Registrable Shares to be in
the denominations and registered in the names reasonably requested by the
selling Holders;

(j) enter into any customary agreements (including underwriting agreements in
customary form) and take all other actions that the holders of a majority of the
Registrable Shares being sold may reasonably request in order to expedite or
facilitate the disposition of the Registrable Shares;

(k) make available for inspection by any selling Holder, any underwriter
participating in any disposition pursuant to the registration statement and any
attorney, accountant or other agent retained by the selling Holders or any
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company ‘s officers, directors,
employees and independent accountants to supply all information reasonably
requested by any selling Holder or any underwriter, attorney, accountant or
agent in connection with the registration statement;

(l) advise each selling Holder, promptly after it receives notice or obtains
knowledge, of the issuance of any stop order by the Commission or any state
securities or other regulatory authority suspending the effectiveness of the
registration statement or the initiation or threatening of any proceeding for
that purpose and promptly use its best efforts to prevent the issuance of any
stop order or to obtain its withdrawal if the stop order is issued;

(m) at the request of the selling Holders in connection with an underwritten
offering, furnish on the date or dates provided for in the underwriting
agreement: (i) an opinion of outside counsel, dated as of the effective date of
such registration statement, addressed to the underwriters and the selling
Holders, covering any matters that the underwriters and holders of a majority of
the Registrable Shares being sold may reasonably request, including any matters
that are customarily furnished in connection with an underwritten offering; and
(ii) a comfort letter or letters, dated as of the effective date of such
registration statement, from the independent certified public accountants of the
Company addressed to the underwriters and the selling Holders, covering any
matters that the underwriters and holders of a majority of the Registrable
Shares being sold reasonably request, in which letter(s) the accountants will
state, without limiting the generality of the foregoing, that they are
independent certified public accountants within the meaning of the Securities
Act and that in their opinion the financial statements and other financial data
of the Company included in the registration statement, the prospectus(es), or
any amendment or supplement, comply in all material respects with the applicable
accounting requirements of the Securities Act;

(n) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission;

 

5



--------------------------------------------------------------------------------

(o) if requested by the managing underwriter or the holders of a majority of the
Registrable Shares being sold, promptly incorporate in a prospectus supplement
or post-effective amendment any information that the managing underwriter or
holders of a majority of the Registrable Shares being sold reasonably requests
to be therein, including, without limitation, with respect to the Registrable
Shares being sold by the Holders, the purchase price being paid for the equity
interests by the underwriters and with respect to any other terms of the
underwritten offering of the Registrable Shares to be sold in the offering, and
promptly make all required filings of the prospectus supplement or
post-effective amendment;

(p) cooperate with each selling Holder and underwriter participating in the
disposition of the Registrable Shares and their respective counsel in connection
with any filings required to be made with the NASD;

(q) during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act;
and

(r) notify the selling Holders promptly of any request by the Commission for the
amendment or supplementation of the registration statement or prospectus or for
additional information.

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

5. Registration Expenses. All expenses incident to the Company’s performance of
or compliance with this Agreement, including, but not limited to, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and its independent certified public
accountant, underwriters (excluding discounts and commissions) and other Persons
retained by the Company (collectively, “Registration Expenses”), will be paid
for by the Company. In addition, the Company will pay its internal expenses
(including, but not limited to, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance obtained by
the Company, the expenses and fees for listing the securities to be registered
on each securities exchange, expenses incurred in obtaining any comfort letters,
and all fees and expenses associated with filings required to be made with the
NASD.

6. Indemnification.

6.1 By the Company. The Company agrees to indemnify and reimburse, to the
fullest extent permitted by law, each Holder, its officers, directors, managers,
partners, shareholders, employees and agents and each Person who controls each
Holder (within the

 

6



--------------------------------------------------------------------------------

meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses (including, but not limited to, reasonable attorneys’ fees) to
which that Holder or any of its directors, managers, officers, partners,
shareholders, members, employees, agents or controlling Persons may become
subject under the Securities Act or otherwise, to the extent such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in (A) any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or (B) any application or other document or communication
(collectively, an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
statement under the “blue sky” or securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (iii) any violation by the
Company of any rule or regulation promulgated under the Securities Act
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and the Company will reimburse each Holder and each such director, officer,
partner, shareholder, employee, agent and controlling Person (within the meaning
of the Securities Act) for any legal or any other expenses incurred by them in
connection with investigating, preparing to defend or defending any such loss,
claim, liability, action or proceeding; except the Company will not be liable to
a Holder insofar as the same are directly caused by statements or omissions made
in reliance on and in strict conformity with the information furnished in
writing to the Company by such Holder expressly for use therein or by such
Holder’s failure to deliver a copy of the prospectus or any amendments or
supplements thereto after the Company has furnished that Holder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers,
directors, partners and shareholders and each Person who controls such
underwriters (within the meaning of the Securities Act) to the extent customary.
The payments required by this Section 6.1 will be made periodically during the
course of the investigation, preparation of defense or defense, as and when
bills are received or expenses incurred, subject to an obligation of repayment
in the event such indemnity is determined not to be owed.

6.2 By the Holders. In connection with any registration statement in which a
Holder is participating, that Holder will furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto and, to the extent permitted by law, will
indemnify the Company and each other Holder and its directors, managers,
officers, employees, members, shareholders and each Person who controls the
Company and each Holder (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including, but not limited
to, reasonable attorneys’ fees) to which the Company or any Holder or any such
director, manager, officer, employee, shareholder or controlling Person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or in any application or (ii) any

 

7



--------------------------------------------------------------------------------

omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by that Holder expressly for
use therein, and that Holder will reimburse the Company and each such director,
manager, officer, employee, shareholder and controlling Person for any legal or
any other expenses incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided,
however, that the Holder shall not be liable in any such case to the extent
that, prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, the Holder has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto that corrected or made
not misleading information previously furnished to the Company.

6.3 Procedure. Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person except to the extent such failure to
provide notice materially prejudices the indemnifying Person) and (ii) unless in
such indemnified Person’s reasonable judgment a conflict of interest between
such indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying Person to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified Person; provided, however, that any
Person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless
(x) the indemnifying party has agreed to pay such fees or expenses, or (y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably delayed or
withheld). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing. An indemnifying Person who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying Person with respect to such claim, unless in
the reasonable judgment of any indemnified Person a conflict of interest may
exist between such indemnified Person and any other of such indemnified parties
with respect to such claim.

6.4 Contribution. Each party agrees that, if for any reason the indemnification
provisions contemplated by this Section 6 are unavailable to or insufficient to
hold harmless an indemnified party in respect of any losses, liabilities,
claims, damages or expenses (or actions in respect thereof) referred to therein,
then each indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, liabilities, claims, damages or expenses (or
actions in respect

 

8



--------------------------------------------------------------------------------

thereof) in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and the indemnified party, on the other
hand, in connection with the actions that resulted in the losses, liabilities,
claims, damages, or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 6.4 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 6.4. The amount paid
or payable by an indemnified party as a result of the losses, liabilities,
claims, damages or expenses (or actions or proceedings in respect thereof) shall
be deemed to include any legal or other fees or expenses reasonably incurred by
such indemnified party in connection with investigating or, except as provided
in Section 6.3, defending any such action or claim. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. If indemnification is available
under this Section 6, the indemnifying parties shall indemnify each indemnified
party to the full extent provided in this Section 6 without regard to the
relative fault of such indemnifying party or indemnified party or any other
equitable consideration provided for in this Section 6.4.

6.5 Nonexclusivity. The indemnification and contribution by any Person provided
for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have at law or
in equity or pursuant to contract.

6.6 Survival. The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director, employee, agent or controlling
Person of such indemnified Person and will survive the transfer of securities.
The Company also agrees to make such provisions as are reasonably requested by
any indemnified Person for contribution to such Person in the event the
Company’s indemnification is unavailable for any reason.

6.7 Underwriting Agreement. Notwithstanding the foregoing, to the extent that
the provisions on indemnification and contribution contained in any underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.

7. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder that is underwritten unless such Person (i) agrees to
sell its securities on the basis provided in any underwriting arrangements
approved by such Person or Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements;
provided, however, that no Holder will be required to make any representations
or warranties in connection with any registration other than as to (x) that
Holder’s ownership of its Registrable

 

9



--------------------------------------------------------------------------------

Shares to be sold or transferred free and clear of all liens, claims, and
encumbrances, (y) that Holder’s power and authority to effect such transfer, and
(z) such matters pertaining to the compliance with securities laws as may be
reasonably requested.

8. Current Public Information. The Company will file, based upon information
furnished by Holders, all reports required to be filed by it under the
Securities Act and the Exchange Act and will take such further action as any
Holder may reasonably request to enable that Holder to sell Registrable Shares
pursuant to Rule 144 or Rule 144A promulgated by the Commission under the
Securities Act (as such rules may be amended from time to time) or any similar
rules or regulations hereafter adopted by the Commission. Upon reasonable
request, the Company shall deliver to any holder of Registrable Shares a written
statement as to whether it has complied with such requirements.

9. Miscellaneous.

9.1 No Inconsistent Agreements. The Company will not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement without the prior written consent of the holders
of a majority of the Registrable Shares.

9.2 Adjustments Affecting Registrable Shares. The Company will not take any
action, or permit any change to occur, with respect to its securities that would
adversely affect the ability of any Holder to include Registrable Shares in a
registration undertaken pursuant to this Agreement or that would adversely
affect the marketability of Registrable Shares in any registration.

9.3 Remedies. Any Person having rights under any provision of this Agreement
will be entitled to enforce those rights specifically, to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law, in equity, or otherwise. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that, in addition to any other rights
and remedies existing in its favor, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

9.4 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery, or five (5) days after deposit in the United States mail, by
registered or certified mail (or airmail, if notice shall be sent outside the
United States), postage prepaid, or two (2) days after delivery to a nationally
known air courier company, addressed (i) if to the Company, to the Company’s
address as set forth below the Company’s name on the signature page of this
Agreement, and (ii) if to a Holder, to such Holder’s address as set forth on the
signature page of this Agreement, or at such other address as the Company or
such Holder may designate by ten (10) days advance written notice to the other
parties hereto.

 

10



--------------------------------------------------------------------------------

9.5 Amendment. Except as otherwise provided herein, no change in, modification
of or amendment to this Agreement will be valid unless it is in writing and
signed by the holders of a majority of the outstanding Registrable Shares.

9.6 Waiver. No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom it is sought to be enforced. The
failure of any party at any time to insist upon strict performance of any
condition, promise, agreement and understanding set forth herein will not be
construed as a waiver or relinquishment of the right to insist upon strict
performance of the same condition, promise, agreement or understanding at a
future date.

9.7 Assignment. The Company may not assign any of its rights or obligations
under this Agreement without the written consent of all of the other parties to
this Agreement. Each Holder may, by notice to the Company, assign this Agreement
or any rights or obligations thereunder to any “Affiliate” as such term defined
in the Exchange Act; provided, however, that no such assignment will be made to
a competitor of the Company, as determined by the Board of Directors of the
Company in its reasonable discretion and that any such Affiliate shall execute a
joinder in the form of Exhibit A attached hereto.

9.8 Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties to this Agreement and their respective heirs, beneficiaries,
legatees, distributees, estates, executors, administrators, personal
representatives, successors and permitted assigns, as the case may be.

9.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio applicable to contracts made and
to be performed entirely within that State.

9.10 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement will be construed in all respects as if the invalid or
unenforceable provisions were omitted.

9.11 Additional Parties; Joinder. The Company may permit any Person, with the
consent of the holders of a majority of the outstanding Registrable Shares, who
acquires Company Stock or rights to acquire Company Stock after the date hereof
to become a party to this Agreement and to succeed to all of the rights and
obligations of a holder of Registrable Shares under this Agreement by obtaining
an executed joinder to this Agreement from such Person in the form of Exhibit A
attached hereto, and upon the execution and delivery of the joinder by such
Person, such Person shall for all purposes be a holder of Registrable Shares and
party to this Agreement.

9.12 Other Registration Rights. The Company will not grant to any Person or
Persons the right to request the Company to register any equity securities of
the Company, or any securities convertible or exchangeable into or exercisable
for any equity securities of the Company, where such right is on a basis senior
with the rights granted to the holders of Registrable Shares hereunder without
the prior written consent of the holders of a majority of the

 

11



--------------------------------------------------------------------------------

Registrable Shares; provided, however, that the Company may grant any Person or
Persons the right to request the Company to register any equity securities of
the Company, or any securities convertible or exchangeable into or exercisable
for any equity securities of the Company, where such right is on a basis pari
passu with the rights granted to the holders of Registrable Shares hereunder.

9.13 Integration. This Agreement sets forth all of the promises, agreements,
conditions and understandings among the parties hereto with respect to the
subject matter hereof, and supersedes and is intended to be an integration of
any and all prior agreements or understandings with respect thereto.

9.14 Execution in Counterparts. This Agreement may be executed by any one or
more of the parties in any number of counterparts, each of which will be deemed
to be an original, but all such counterparts will together constitute one and
the same instrument. The execution of counterparts will not be deemed to
constitute delivery of this Agreement by any party.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Registration
Rights Agreement as of the date first written above.

 

      COMPANY:       OURPET’S COMPANY Address:   1300 East Street     By:  

 

  Fairport Harbor, OH 44077       Steven Tsengas, President       HOLDERS:      
[– – – – – – – – – – – – – –] Address:  

 

    By:  

 

 

 

    Name:  

 

      [– – – – – – – – – – – – – –] Address:  

 

    By:  

 

 

 

    Name:  

 

      [– – – – – – – – – – – – – –] Address:  

 

    By:  

 

 

 

    Name:  

 

      [– – – – – – – – – – – – – –] Address:  

 

    By:  

 

 

 

    Name:  

 

[signature pages continue]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Registration Rights Agreement as of the date first written above as holders of
at least 5% of the equity securities of the Company and only to evidence their
agreement to cooperate with the Company in connection with the requirements of
Section 3(ii) above.

 

 

Steven Tsengas

 

Evangelia S. Tsengas

 

Konstantine S. Tsengas

 

Nicholas S. Tsengas Pet Zone Products Ltd. By:  

 

Name:  

 

Its:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

Joinder

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of February     , 2008 (as the same may
hereafter be amended, the “Registration Agreement”), among OurPet’s Company, a
Colorado corporation (the “Company”), and the other persons named as parties
therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Agreement as a holder of Registrable Shares in the same
manner as if the undersigned were an original signatory to the Registration
Agreement, the undersigned shall be considered a holder of
                         Registrable Shares under the Registration Agreement,
and the undersigned’s                      shares of                         
shall be included as                                  Registrable Shares under
the Registration Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of                     , 200    .

 

 

Signature of Holder

 

Print Name of Holder

 

15